Exhibit 10.1

CENTENNIAL BANK HOLDINGS, INC.

CHANGE IN CONTROL SEVERANCE PLAN

1. Purpose. The purpose of the Centennial Bank Holdings, Inc. Change in Control
Severance Plan (the “Plan”) is to recruit and foster the continuous employment
of key management personnel of the Company and to reinforce and encourage their
continued attention and dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined in Section 2), although no such
change is now apparent or contemplated.

2. Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:

(a) “Annual Bonus” means the annual bonus awarded under the Company’s Executive
Cash Incentive Plan or Annual Incentive Plan (or, in each case, any predecessor,
substitute or successor plan designated as such by the Board), as in effect from
time to time, or any discretionary annual bonus awarded by the Board.

(b) “Base Salary” means the Participant’s annual base salary in effect
immediately before the occurrence of the circumstance giving rise to the
Participant’s termination, or, if greater, the Participant’s annual base salary
in effect immediately before the Change in Control.

(c) “Board” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the surviving company.

(d) “Bonus Amount” means the average of a Participant’s 2 Annual Bonuses for the
2 fiscal years ending before the Participant’s Date of Termination; provided
that (i) if a Participant has been an employee of the Company through the end of
only one fiscal year before the Participant’s Date of Termination and was
eligible for an Annual Bonus for such fiscal year (including on a pro rata
basis), the Bonus Amount shall be the average of (x) the Annual Bonus for the
fiscal year ending before the Date of Termination (if such bonus was made on a
pro rata basis, such bonus shall be annualized for the purpose of calculating
the Bonus Amount) and (y) the Participant’s target Annual Bonus, expressed as a
percentage of base salary in the event the relevant goals are 100% achieved, for
the fiscal year in which the Date of Termination occurs and (ii) if a
Participant (x) has been an employee of the Company through the end of only one
fiscal year before the Participant’s Date of Termination and was not eligible
for an Annual Bonus for such fiscal year or (y) has not been an employee of the
Company through the end of one fiscal year with the Company before the
Participant’s Date of Termination, the Bonus Amount shall be the Participant’s
target Annual Bonus, expressed as a percentage of base salary in the event the
relevant goals are 100% achieved, for the year in which the Date of Termination
occurs.



--------------------------------------------------------------------------------

(e) “Cause” means (i) an intentional and continued failure of a Participant to
perform duties with the Company and its subsidiaries (for the avoidance of
doubt, excluding any failure due to physical or mental illness) and such failure
continues after a written demand for substantial performance is delivered by the
Company to the Participant that specifically identifies the manner in which the
Participant has failed to perform; (ii) an intentional act of illegal conduct or
gross misconduct that is demonstrably injurious (other than to a de minimis
extent) to the business, reputation or regulatory relationships of the Company;
(iii) an intentional act of fraud, embezzlement or theft in connection with the
business of the Company; (iv) intentional disclosure of confidential information
or trade secrets of the Company or confidential information relating to
customers of the Company or its parent, a subsidiary or affiliate; (v) an act
constituting a felony or a misdemeanor involving moral turpitude for which the
Participant is convicted by any federal, state or local authority, or to which
the Participant enters a plea of guilty or nolo contendere; (vi) an act or
omission that causes the Participant to be disqualified or barred by any
governmental or self-regulatory authority from serving in his or her employment
capacity or losing any governmental or self-regulatory license that is
reasonably necessary for the Participant to perform his or her responsibilities
to the Company; or (vii) intentional breach of corporate fiduciary duty
involving personal profit. For the purposes of this Plan, no act, or failure to
act, on the part of the Participant shall be deemed “intentional” unless done,
or omitted to be done, by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company. Notwithstanding the foregoing, the Participant shall not be deemed
to have been terminated for Cause hereunder unless and until there shall have
been delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the members of the Board then in
office at a meeting of the Board called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with his or her counsel to be heard before the Board), finding that, in
the good faith opinion of the Board, the Participant had committed an act set
forth above in clauses (i) through (vii) and specifying the particulars thereof
in detail. Nothing herein shall limit the right of the Participant or his or her
beneficiaries to contest the validity or propriety of any such determination.

(f) “Change in Control” means the occurrence of any one of the following events:

(i) any "Person" or "Group" (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder) is or becomes the "Beneficial Owner" (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company, or of any entity resulting from a merger or
consolidation involving the Company, representing more than 50% of the combined
voting power of the then outstanding securities of the Company or such entity;

 

-2-



--------------------------------------------------------------------------------

(ii) the individuals who, as of the date hereof, are members of the Board (the
“Existing Directors”), cease, for any reason, to constitute more than 50% of the
number of authorized directors of the Company as determined in the manner
prescribed in the Company's Certificate of Incorporation and Bylaws; provided
that if the election, or nomination for election, by the Company's stockholders
of any new director was approved by a vote of at least 50% of the Existing
Directors, such a new director shall be considered an Existing Director;
provided further, that no individual shall be considered an Existing Director if
such individual initially assumed office as a result of either an actual or
threatened election contest (“Election Contest”) or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

(iii) the consummation of a plan of reorganization, merger or consolidation
involving the Company or the sale of all or substantially all of the assets or
deposits of the Company, except for a reorganization, merger, consolidation or
sale where (A) the stockholders of the Company immediately before such
reorganization, merger, consolidation or sale own directly or indirectly at
least 55% of the combined voting power of the outstanding voting securities of
the Company resulting from such reorganization, merger or consolidation or
purchasing the assets or deposits (the “Surviving Company”) in substantially the
same proportion as their ownership of voting securities of the Company
immediately before such reorganization, merger, consolidation or sale, and
(B) the Existing Directors immediately before the execution of the agreement
providing for such reorganization, merger, consolidation or sale constitute at
least half of the members of the board of directors of the Surviving Company, or
of a company beneficially owning, directly or indirectly, a majority of the
voting securities of the Surviving Company (a “Resulting Parent”).

If there is a reorganization, merger, consolidation or sale of the Company that
does not result in a Change in Control pursuant to clause (iii), references to
“the Company” in this definition will be deemed to have been replaced by
references to the Resulting Parent (or if there is no Resulting Parent, the
Surviving Company).

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Company” means Centennial Bank Holdings, Inc. and the tax-controlled group
of which it is a member.

(i) “Date of Termination” means (i) if a Participant’s employment is terminated
for Disability, 30 days after notice of termination is given by the Company
(provided that the Participant shall not have returned to the full-time
performance of his or her duties during such 30 day period); (ii) if a
Participant’s employment is terminated

 

-3-



--------------------------------------------------------------------------------

by the Participant, the date specified in the notice of termination, which shall
not be less than 30 days after notice of termination is given (unless the
Company selects an earlier Date of Termination); or (iii) if a Participant’s
employment is terminated for any other reason, the date specified in the notice
of termination.

(j) “Disability” shall occur if a Participant is incapacitated and absent from
his or her duties on a full-time basis for 4 consecutive months or for at least
180 days (which need not be consecutive) during any 12 month period.

(k) “Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events after a Change in Control:

(i) the assignment to the Participant of any duties inconsistent with his or her
title, position, duties, responsibilities and status with the Company as in
effect immediately before the Change in Control, or any other action by the
Company that results in a diminution of the Participant’s title, duties,
position or reporting relationships, or any removal of the Participant from, or
any failures to re-elect the Participant to, any of such positions, except in
connection with the termination of his or her employment for Cause or as a
result of his or her Disability or death, or termination by the Participant
other than for Good Reason; provided that insubstantial or inadvertent actions
not taken in bad faith which are remedied by the Company promptly after receipt
of notice thereof given by the Participant shall not constitute Good Reason;

(ii) any reduction in the Participant’s base salary, or a significant reduction
in the aggregate employee benefits provided to the Participant, unless such
reduction applies equally to other similarly situated employees of the Company,
in each case, which is not remedied within 10 calendar days after receipt by the
Company of written notice from the Participant of such change or reduction, as
the case may be;

(iii) the Company requiring the Participant to be based more than 30 miles from
the location of his or her place of employment immediately before the Change in
Control, except for normal business travel in connection with his or her duties
with the Company; or

(iv) the failure by the Company to require any successor (whether direct or
indirect, by purchase, merger consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume this Plan and all obligation hereunder.

An isolated, insubstantial and inadvertent action taken in good faith
implicating clauses (i), (ii) or (iii) of this definition which is fully
corrected by the Company before the Date of Termination specified in the notice
of termination shall not constitute Good Reason. A Participant must provide a
notice of termination for Good Reason within 90 days following the Participant’s
knowledge of existence of the event constituting Good Reason or such event shall
not constitute Good Reason under this Plan.

 

-4-



--------------------------------------------------------------------------------

(l) “Participant” means each of the employees of the Company who are selected by
the Board for coverage by this Plan and identified on Schedule A.

(m) “Qualifying Termination” means a termination of the Participant’s employment
(i) by the Company other than for Cause or (ii) by the Participant for Good
Reason. Termination of the Participant’s employment with the Company on account
of death, Disability or retirement (in accordance with the normal retirement
policy of the Company as in effect before the Change in Control) shall not be
treated as a Qualifying Termination. Notwithstanding the preceding sentence, the
death or Disability of the Participant after notice of termination for Good
Reason or without Cause has been validly provided shall be deemed to be a
Qualifying Termination.

(n) “Severance Multiple” means, for each Participant, a number determined by the
Board in its sole discretion and noted on Schedule A.

(o) “Termination Period” means the period of time beginning with a Change in
Control and ending 2 years following such Change in Control. Notwithstanding
anything in this Plan to the contrary, if a Participant’s employment with the
Company is terminated before the occurrence of a Change in Control, the
Participant’s employment will be deemed to have been terminated by the Company
without Cause on the day after the occurrence of the Change in Control if (i) a
Change in Control actually occurs, (ii) during the Change in Control Period (as
defined in Section 16(d)) ending on such Change in Control, the Participant’s
employment is terminated by the Company other than for Cause or by the
Participant for Good Reason or (iii) the Participant reasonably demonstrates
that the Company terminated the Participant’s employment, or gave the
Participant Good Reason, at the request of a Person (other than the Company) who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control, or otherwise in connection with, or in anticipation of, the
Change in Control. For purposes of determining the timing of payments and
benefits to the Participant under Section 4, the date of the actual Change in
Control shall be treated as the Participant’s Date of Termination under
Section 2(i), and for purposes of determining the amount of payments and
benefits owed to the Participant under Section 4, the date the Participant’s
employment is actually terminated shall be treated as the Participant’s Date of
Termination under Section 2(i).

3. Eligibility. The Board shall determine in its sole discretion which employees
of the Company shall be Participants. Once an employee becomes a Participant,
the employee shall remain a Participant until the earlier of (1) the expiration
of the Participant’s “participation period” noted on Schedule A and (2) the
Board’s removal of the employee as a Participant in this Plan. The Board may
remove an employee as a Participant in this Plan at any time in its sole
discretion except that a Participant may not be removed as a Participant without
his or her prior written consent

 

-5-



--------------------------------------------------------------------------------

either (i) during a Change in Control Period or Termination Period or
(ii) unless the Company provides Participant with at least 6 months prior notice
of such removal. For the avoidance of doubt, if a Participant is removed as a
Participant in this Plan pursuant to clause (ii) in the immediately preceding
sentence and during such 6 month notice period a Change in Control Period is
triggered pursuant to which an actual Change in Control occurs, the Participant
shall not be removed or be deemed to have been removed from this Plan.

4. Payments Upon Termination of Employment. If during the Termination Period the
employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant’s execution of a Separation
Agreement and Release in the form attached to this Plan as Schedule C (the
“Separation Agreement and Release”), the Company shall provide to the
Participant:

(a) his or her full base salary through the Date of Termination at the rate in
effect at the time notice of termination is given, plus all other amounts to
which he or she is entitled under any compensation plan of the Company, as the
case may be, in effect immediately before the Change in Control, at the time
such payments are due;

(b) within 8 days following the Date of Termination (or, if later, the execution
by the Participant of the Separation Agreement and Release), but in no event
before the date on which such Separation Agreement and Release becomes effective
(including the expiration of any applicable revocation period), a lump sum cash
payment equal to the result of multiplying (i) the Participant’s current target
Annual Bonus, expressed as a percentage of base salary in the event the relevant
goals are 100% achieved, for the year in which the Date of Termination occurs by
(ii) a fraction, (A) the numerator of which is the number of days elapsed from
the beginning of the relevant period for which performance is measured in
determining such Annual Bonus until the Date of Termination and (B) the
denominator of which is the number of days of such relevant period;

(c) within 8 days following the Date of Termination (or, if later, the execution
by the Participant of the Separation Agreement and Release), but in no event
before the date on which such Separation Agreement and Release becomes effective
(including the expiration of any applicable revocation period), a lump sum cash
payment equal to the result of multiplying (i) the sum of (A) the Participant’s
Base Salary, plus (B) the Participant’s Bonus Amount by (ii) the Participant’s
Severance Multiple;

(d) for the number of years from the Date of Termination equal to the Severance
Multiple, continued provision of medical, dental, and vision benefits to the
Participant, his or her spouse and his or her eligible dependants on the same
basis as such benefits are then currently provided to such Participant (the
“Medical Benefits”); provided that such benefits shall be secondary to any other
coverage obtained by the Participant; provided further that if the Company’s
welfare plans do not permit such coverage, the Company will provide the
Participant the Medical Benefits with the same tax effect; and

 

-6-



--------------------------------------------------------------------------------

(e) if the Participant is subject to any excise tax imposed under Section 4999
of the Code (the “Excise Tax”) by reason of a Change in Control, then the
Company shall pay to the Participant an amount as specified in Schedule B.

Except as otherwise expressly provided pursuant to this Plan, this Plan shall be
construed and administered in a manner which avoids duplication of compensation
and benefits which may be provided under any other plan, program, policy, or
other arrangement or individual contract. In the event a Participant is covered
by any other plan, program, policy, individually negotiated agreement or other
arrangement, in effect as of his or her Date of Termination, that may duplicate
the payments and benefits provided for in this Section 4, the Board is
specifically empowered to reduce or eliminate the duplicative benefits provided
for under the Plan.

This Plan does not abrogate any of the usual entitlements which a Participant
has or will have, first, while a regular employee, and subsequently, after
termination, and thus a Participant shall be entitled to receive all benefits
payable to him or her under each and every qualified plan, welfare plan and any
other plan or program relating to benefits and deriving from his or her
employment with the Company, but solely in accordance with the terms and
provisions thereof.

5. Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his or her beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

6. Reimbursement of Expenses. If a Change in Control actually occurs and any
contest or dispute shall arise under this Plan involving termination of a
Participant’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Participant on a current basis for all reasonable legal fees
and related expenses, if any, incurred by the Participant in connection with
such contest or dispute, provided that the Participant shall be required to
repay immediately any such amounts to the Company to the extent that a court or
an arbitration panel issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced by the Participant in bad faith.

7. Scope of Plan. Nothing in this Plan shall be deemed to entitle the
Participant to continued employment with the Company, and if a Participant’s
employment with the Company shall terminate before a Change in Control, the
Participant shall have no further rights under this Plan (except as specifically
provided herein); provided that any termination of a Participant’s employment
during the Termination Period shall be subject to all of the provisions of this
Plan.

 

-7-



--------------------------------------------------------------------------------

8. Certain Additional Agreements under Section 409A. In the event the payment of
any amounts under this Plan would be treated as non-qualified deferred
compensation under Section 409A of the Code, such payment will be delayed for 6
months after the Date of Termination if required in order to avoid additional
tax under Section 409A of the Code. If a Participant dies within 6 months
following such termination of employment, any such delayed payments shall not be
further delayed, and shall be immediately payable to his or her estate in
accordance with the applicable provisions of this Plan.

9. Participant Covenants.

(a) In the performance of the Participant’s duties, the Participant has
previously had, and may in the future have, access to confidential records and
information, including, but not limited to, development, marketing, purchasing,
organizational, strategic, financial, managerial, administrative, manufacturing,
production, distribution and sales information, data, specifications and
processes presently owned or at any time hereafter developed by the Company or
its agents or consultants or used presently or at any time hereafter in the
course of its business, that are not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and has been and/or will be disclosed to the Participants in
confidence. By executing a Separation Agreement and Release, a Participant shall
agree that:

(i) the Confidential Material constitutes propriety information of the Company
which draws independent economic value, actual or potential, from not being
generally known to the public or to other persons who could obtain economic
value from its disclosure or use, and that the Company has taken efforts
reasonable under the circumstances, of which this Section 9(a) is an example, to
maintain its secrecy;

(ii) except in the performance of a Participant’s duties to the Company, he or
she shall not, directly or indirectly for any reason whatsoever, disclose or use
any such Confidential Material that (x) has been publicly disclosed or was
within the Participant’s possession before its being furnished to him or her by
the Company or becomes available to him or her on a nonconfidential basis from a
third party (in any of such cases, not due to a breach by the Participant or his
or her obligations to the Company or by breach of any other person of a
confidential, fiduciary or confidential obligation, the breach of which the
Participant knows or reasonably should know), (y) is required to be disclosed by
the Participant pursuant to applicable law, and the Participant provides notice
to the Company of such requirement as promptly as possible, or (z) was
independently acquired or developed by the Participant without violating any of
the obligations under this Plan and without relying on Confidential Material of
the Company; and

 

-8-



--------------------------------------------------------------------------------

(iii) All records, files, drawings, documents, equipment and other tangible
items, wherever located, relating in any way to the Confidential Material or
otherwise to the Company's business, which a Participant has prepared, used or
encountered shall be and remain the Company's sole and exclusive property and
shall be included in the Confidential Material, and, upon a Participant’s
termination of employment with the Company, or whenever requested by the
Company, he or she shall promptly deliver to the Company any and all of the
Confidential Material and copies thereof, not previously delivered to the
Company, that may be, or at any previous time has been, in his or her possession
or under his or her control.

(b) By executing a Separation Agreement and Release, a Participant shall agree
that, for a number of years following his or her Date of Termination equal to
the Severance Multiple, he or she shall not, in any manner, directly or
indirectly (without the prior written consent of the Company): (i) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company, (ii) interfere with or damage
any relationship between the Company and a Client or (iii) Solicit anyone who is
then an employee of the Company (or who was an employee of the Company within
the prior 12 months) to resign from the Company or to apply for or accept
employment with any other business or enterprise. For purposes of this Plan:
(i) “Competitive Enterprise” means any business enterprise that either
(A) engages in any activity closely associated with commercial banking or the
operation of an institution, the deposits of which are insured by the Federal
Deposit Insurance Corporation, in a Restricted Territory (as defined below), or
(B) holds a 25% or greater equity, voting or profit participation interest in
any enterprise that engages in such a competitive activity; (ii) “Client” means
any client or prospective client of the Company to whom the Participant provided
services, or for whom the Participant transacted business; and (iii) “Solicit”
means any direct or indirect communication of any kind, regardless of who
initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action. Nothing in this Section 9(b),
however, shall prohibit a Participant or any Person or entity in which he or she
has an interest from placing advertisements in periodicals of general
circulation soliciting applications for employment, or from employing any person
who answers any such advertisement. A Participant shall not be deemed to violate
this Section 9(b) solely by virtue of his or her interest in a Person whose
stock is publicly traded if he or she is the owner of not more than 2% of the
outstanding shares of any class of stock of such corporation, provided he or she
has no active participation in the business of such corporation (other than
voting his or her stock) and he or she does not provide services to such
corporation in any capacity (whether as an employee, an independent contractor
or consultant, a board member, or otherwise).

(c) Solely in the case of a Participant whose Severance Multiple is more than 2,
by his or her executing a Separation Agreement and Release, he or she agrees
that, for 2 years following the Date of Termination, he or she shall not
directly or

 

-9-



--------------------------------------------------------------------------------

indirectly (without the prior written consent of the Company) associate
(including as a director, officer, employee, partner, consultant, agent or
advisor) with a Competitive Enterprise in a Restricted Territory and in
connection with such Participant’s association engage, or directly or indirectly
manage or supervise personnel engaged, in any activity:

(i) that is substantially related to any activity that the Participant was
engaged in with the Company during the 12 months before the date of termination
of the Participant’s employment,

(ii) that is substantially related to any activity for which the Participant had
direct or indirect managerial or supervisory responsibility with the Company
during the 12 months before the Date of Termination, or

(iii) that calls for the application of specialized knowledge or skills
substantially related to those used by the Participant in his or her activities
with the Company during the 12 months before the Date of Termination.

For purposes of this Plan, “Restricted Territory” means the geographic area of
all counties in which the Company (or its subsidiaries) has a branch. In
addition, for the purposes of this Plan, each Participant whose Severance
Multiple is more than 2 is part of “executive and management personnel” of the
Company within the meaning of C.R.S. § 8-2-113(2).

(d) By a Participant’s acceptance of payments under this Plan, he or she shall
be deemed to have acknowledged that violation of Sections 9(a), 9(b) or 9(c) of
this Plan would cause the Company irreparable damage for which the Company
cannot be reasonably compensated in damages in an action at law, and that
therefore, in the event of any breach by him or her of such Sections, the
Company shall be entitled to make application to a court of competent
jurisdiction for equitable relief by way of injunction or otherwise (without
being required to post a bond). This provision shall not, however, be construed
as a waiver of any of the rights which the Company may have for damages under
this Plan or otherwise, and, except as limited in Section 13(b), all of the
Company's rights and remedies shall be unrestricted.

 

-10-



--------------------------------------------------------------------------------

10. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to unconditionally assume all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption before the effectiveness of any such succession shall constitute Good
Reason hereunder and shall entitle the Participant to compensation and other
benefits from the Company in the same amount and on the same terms as the
Participant would be entitled hereunder if the Participant’s employment were
terminated following a Change in Control by reason of a Qualifying Termination,
except that for purposes of implementing the foregoing, the date on which any
succession becomes effective shall be deemed the Date of Termination.

(b) The benefits provided under this Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

11. Notice of Termination. Any purported termination of a Participant’s
employment by the Company, or by a Participant, as the case may be, shall be
communicated by written notice of termination to the other party hereto in
accordance with Section 12 hereof. For purposes of this Plan, a "notice of
termination" shall mean a notice which shall indicate the specific termination
provision in this Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated. The failure by the
Participant or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant’s
or the Company’s rights hereunder.

12. Notice. For purposes of this Plan, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or 5 days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.

 

-11-



--------------------------------------------------------------------------------

If to the Company:

Centennial Bank Holdings, Inc.

1331 Seventeenth Street, Suite 300

Denver, Colorado 80202

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

13. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Plan and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to the Participant under any other
severance or employment agreement between the Participant and the Company, and
any severance plan of the Company. In no event shall the Participant be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to the Participant under any of the provisions of this Plan
and, except as provided in the Separation Agreement and Release, such amounts
shall not be reduced whether or not the Participant obtains other employment.

(b) Any controversy or claim between the Participant and the Company arising out
of or relating to or concerning this Plan (including the covenants contained in
Section 9) and any dispute regarding the Participant’s employment or the
termination of Participant’s employment or any dispute regarding the
application, interpretation or validity of this Plan (each, an “Employment
Matter”) will be finally settled by arbitration in Denver County, Colorado and
administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules then in effect. In the event of any conflict
between this Plan and the rules of the American Arbitration Association, the
provisions of this Plan shall be determinative. If the parties are unable to
agree upon an arbitrator, they shall select a single arbitrator from a list of 5
arbitrators designated by the office of the American Arbitrator Association
having responsibility for Denver County, Colorado, all of whom shall be retired
judges who are actively involved in hearing private cases or members of the
National Academy of Arbitrators, and who, in either event, are residents of such
forum. If the parties are unable to agree upon an arbitrator from such list,
they shall each strike names alternatively from the list, with the first to
strike being determined by lot. After each party has used 2 strikes, the
remaining name on the list shall be the arbitrator. The AAA’s Commercial
Arbitration Rules will be modified in the following ways: (i) each arbitrator
will agree to treat as confidential evidence and other information presented to
them, (ii) there will be no authority to award punitive damages, (iii) there
will be no authority to amend or modify the terms of the Plan and (iv) a
decision must be rendered within 10 business days of the parties’ closing
statements or submission of post-hearing

 

-12-



--------------------------------------------------------------------------------

briefs. A Participant or the Company may bring an action or special proceeding
in a state or federal court of competent jurisdiction sitting in Denver County,
Colorado to enforce any arbitration award under this Section 13(b).

14. Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Plan) 5, 6, 9, 10(b) and 13 shall survive the termination of
this Plan.

15. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS PLAN SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS PLAN, WHICH OTHER PROVISIONS SHALL
REMAIN IN FULL FORCE AND EFFECT.

16. Term; Amendment and Termination.

(a) This Plan shall continue in full force and effect until its terms and
provisions are completely carried out except that (i) the Board may terminate
this Plan at a time that is both before a Change in Control and not during a
Change in Control Period and (ii) the Board may terminate this Plan as to future
Changes in Control beginning on the second anniversary of the last Change in
Control then to occur.

(b) This Plan may be amended in any respect by the Board so long as the
amendment is made at a time that is both before a Change in Control and not
during a Change in Control Period. In addition, the Board may amend this Plan as
to future Changes in Control beginning on the second anniversary of the last
Change in Control then to occur.

(c) For the avoidance of doubt, during a Change in Control Period or Termination
Period, this Plan shall not be subject to amendment, change, substitution,
deletion, revocation or termination in any respect.

(d) A “Change in Control Period” shall begin on the occurrence of any of (i) the
Company (or any Person acting on the Company's behalf) conducting negotiations
to effect a Change in Control and (ii) the Company (or any Person acting on its
behalf) executing a letter of intent (whether or not binding) or a definitive
agreement to effect a Change in Control and shall end on the earlier of (A) the
date of the occurrence of a Change in Control and (B) 90 days after both (x) the
Company (or any Person acting on the Company's behalf) ceases conducting
negotiations to effect a Change in Control and (y) any letter of intent (whether
or not binding) or a definitive agreement to effect a

 

-13-



--------------------------------------------------------------------------------

Change in Control has terminated or expired (other than with respect to
provisions relating to confidentiality or other provisions reasonably determined
by the Board to be unrelated to effecting a future Change in Control).

17. Interpretation and Administration. The Plan shall be administered by the
Board. The Board may delegate any of its powers under the Plan to a committee
thereof. Unless otherwise provided in this Plan, actions of the Board or such
committee shall be taken by a majority vote of its members. All references to
the “Board” herein shall be deemed to be references to such delegate, as
appropriate. The Board shall have the authority (i) to exercise all of the
powers granted to it under the Plan, (ii) to construe, interpret and implement
the Plan, (iii) to prescribe, amend and rescind rules and regulations relating
to the Plan, (iv) to make all determinations necessary or advisable in
administration of the Plan and (v) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan.

18. Type of Plan. This Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.

19. Severability. If a provision of this Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining parts of this Plan
and this Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

20. Nonassignability. Except as otherwise provided in Section 10(b), benefits
under the Plan may not be sold, assigned, transferred, pledged, anticipated,
mortgaged, or otherwise encumbered, transferred, hypothecated, or conveyed in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof by the Participant.

21. Effective Date. The Plan was adopted and became effective as of December 11,
2006, and was amended and restated as of May 7, 2007.

 

-14-



--------------------------------------------------------------------------------

Schedule A

 

Employee

 

Severance Multiple

 

Participation Period

Daniel M. Quinn   3   Until removed by the Board in accordance with Section 3.
Zsolt K. Besskó   2   Until removed by the Board in accordance with Section 3.
Suzanne R. Brennan   2   Until removed by the Board in accordance with Section
3. Sherri L. Heronema   2   Until removed by the Board in accordance with
Section 3. James K. Simons   2   Until removed by the Board in accordance with
Section 3. Paul W. Taylor   2   Until removed by the Board in accordance with
Section 3.



--------------------------------------------------------------------------------

Schedule B

Additional Reimbursement Payments by the Company

(a) Pursuant to Section 4(e) of the Plan, in the event it shall be determined
that any payment, award, benefit or distribution (or any acceleration of any
payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of the Participant (whether
pursuant to the terms of this Plan or otherwise, but determined without regard
to any additional payments required under this Schedule B) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Participant with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to the Participant
an additional payment (a “Reimbursement Payment”) in an amount such that after
payment by the Participant of all taxes (including any Excise Tax) imposed upon
the Reimbursement Payment, the Participant retains an amount of the
Reimbursement Payment equal to the Excise Tax imposed upon the Payments. For
purposes of determining the amount of the Reimbursement Payment, the Participant
shall be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Reimbursement Payment
is to be made and (ii) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the
Reimbursement Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(b) Notwithstanding the provisions of paragraph (a) above, if it shall be
determined that the Participant is entitled to a Reimbursement Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is no more than 10% of the portion of the Payments that would
be treated as “parachute payments” under Section 280G of the Code, then the
amounts payable to the Participant under this Plan shall be reduced (but not
below zero) to the maximum amount that could be paid to the Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Reimbursement
Payment shall be made to the Participant. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payments under
Section 4(c) of the Plan, unless an alternative method of reduction is elected
by the Participant.

(c) Subject to the provisions of paragraphs (a) and (b) above, all
determinations required to be made under this Schedule B, including whether and
when a Reimbursement Payment is required, the amount of such Reimbursement
Payment, the amount of any Option Redetermination (as defined below), the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a public
accounting firm that is retained by the



--------------------------------------------------------------------------------

Company as of the date immediately before the Change in Control (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Participant within 15 business days of the receipt of notice from the
Company or the Participant that there has been a Payment, or such earlier time
as is requested by the Company (collectively, the “Determination”). For the
avoidance of doubt, the Accounting Firm may use the Option Redetermination
amount in determining the reduction of the Payments to the Safe Harbor Cap.
Notwithstanding the foregoing, in the event (i) the Board shall determine before
the Change in Control that the Accounting Firm is precluded from performing such
services under applicable auditor independence rules or (ii) the Audit Committee
of the Board determines that it does not want the Accounting Firm to perform
such services because of auditor independence concerns or (iii) the Accounting
Firm is serving as accountant or auditor for the person(s) effecting the Change
in Control, the Board shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the “Accounting Firm” for all purposes of this
Plan). All fees and expenses of the Accounting Firm shall be borne solely by the
Company, and the Company shall enter into any agreement reasonably requested by
the Accounting Firm in connection with the performance of the services
hereunder. The Reimbursement Payment under this Schedule B with respect to any
Payments shall be made no later than 30 days following such Payment. If the
Accounting Firm determines that no Excise Tax is payable by a Participant, it
shall furnish the Participant with a written opinion to such effect, and to the
effect that failure to report the Excise Tax, if any, on the Participant’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. In the event the Accounting Firm determines that
the Payments shall be reduced to the Safe Harbor Cap, it shall furnish the
Participant with a written opinion to such effect. The Determination by the
Accounting Firm shall be binding upon the Company and the Participant.

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Reimbursement
Payments which will not have been made by the Company should have been made
(“Underpayment”) or Reimbursement Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder. In the event the amount of the Reimbursement Payment is less
than the amount necessary to reimburse the Participant for the Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of the Participant. In the event the amount of the Reimbursement
Payment exceeds the amount necessary to reimburse the Participant for the Excise
Tax, the Accounting Firm shall determine the amount of the Overpayment that has
been made and any such Overpayment (together with interest at the rate provided
in Section 1274(b)(2) of the

 

B-2



--------------------------------------------------------------------------------

Code) shall be promptly paid by the Participant (to the extent the Participant
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. The Participant shall
cooperate, to the extent his or her expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax. In
the event that the Company makes a Reimbursement Payment to the Participant and
subsequently the Company determines that the value of any accelerated vesting of
stock options held by the Participant shall be redetermined within the context
of Treasury Regulation §1.280G-1 Q/A 33 (the “Option Redetermination”), the
Participant shall (i) file with the Internal Revenue Service an amended federal
income tax return that claims a refund of the overpayment of the Excise Tax
attributable to such Option Redetermination and (ii) promptly pay the refunded
Excise Tax to the Company; provided that the Company shall pay all reasonable
professional fees incurred in the preparation of the Participant’s amended
federal income tax return. If the Option Redetermination occurs in the same year
that the Reimbursement Payment is included in the Participant’s taxable income,
then in addition to returning the refund to the Company, the Participant will
also promptly return to the Company any tax benefit realized by the return of
such refund and the return of the additional tax benefit payment (all
determinations pursuant to this sentence shall be made by the Accounting Firm).
In the event that amounts payable to the Participant under this Plan were
reduced pursuant to paragraph (b) above and subsequently the Participant
determines there has been an Option Redetermination that reduces the value of
the Payments attributable to such options, the Company shall promptly pay to the
Participant any amounts payable under this Plan that were not previously paid
solely as a result of the provisions of paragraph (b) above, up to the Safe
Harbor Cap.

 

B-3



--------------------------------------------------------------------------------

Schedule C

FORM OF CIC SEPARATION AGREEMENT AND RELEASE (HEREIN

“AGREEMENT”)

In connection with the termination of your employment by Centennial Bank
Holdings, Inc. (the “Company”), effective             , 200    , and in
accordance with the terms and conditions of the Centennial Bank Holdings, Inc.
Change In Control Severance Plan, as established December 11, 2006 (the “Plan”),
the Company agrees to provide you, contingent upon your execution of this
agreement, with the following severance payment and benefits:

 

  •  

[description of severance payment and benefits to be inserted]

In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

 

  1. You knowingly and voluntarily waive and release forever whatever claims you
ever had, now have or hereafter may have against the Company and any subsidiary
or affiliate of the Company, any of their successors or assigns and any of their
present and former employees, directors, officers and agents (collectively
referred to as "Releasees"), based upon any matter, occurrence or event existing
or occurring before the execution of this agreement, including anything relating
to your employment with the Company and any of its subsidiaries or affiliates or
to the termination of such employment or to your status as a shareholder or
creditor of the Company.

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 ("ADEA") (except that you do not waive
ADEA rights or claims that may arise after the date of this agreement).

 

  2. You agree never to institute any claim, suit or action at law or in equity
against any Releasee in any way by reason of any claim you ever had, now have or
hereafter may have relating to the matters described in the two preceding
paragraphs.

 

  3.

The payment and benefits described herein shall be in lieu of any and all other
amounts to which you might be, are now or may become entitled from the Company,
its subsidiaries and affiliates and, without limiting the generality of the
foregoing, you hereby expressly waive any right or claim that you may have or
assert to payment for salary, bonuses, medical, dental or hospitalization
benefits, life insurance benefits or attorneys' fees; provided that
notwithstanding any other provision of this agreement, you do not waive any of
your rights and the



--------------------------------------------------------------------------------

 

Company shall comply with its obligations with respect to continuation coverage
requirements under Section 4980B of the Internal Revenue Code of 1986, as
amended (commonly referred to as “COBRA”).

 

  4. You hereby expressly agree to comply with the restrictions on your conduct
set forth in Section 9 of the Plan for the periods applicable to you (as if such
Section 9 were directly incorporated in this Agreement). You acknowledge that
your compliance with Section 9 of the Plan is a material condition to the
Company providing you with the payment and benefits described herein and that
the Company would not have agreed to provide such payment or benefits absent
your agreement. You also acknowledge that Section 9 of the Plan limits your
ability to earn a livelihood in a Competitive Enterprise (as defined in the
Plan) and your relationships with Clients (as defined in the Plan). You
acknowledge, however, that complying with Section 9 of the Plan will not result
in severe economic hardship for you or your family.

[Your signature below will also constitute confirmation that (i) you have been
given at least 21 days within which to consider this release and its
consequences, (ii) you have been advised before signing this agreement to
consult, and have consulted, with an attorney of your choice, and (iii) you have
been advised that you may revoke this agreement at any time during the 7 day
period immediately following the date you signed this letter.][Subject to
revision based on circumstances of participant, and in accordance with
applicable law]

This agreement shall be governed by the laws of State of Colorado.

Please confirm by returning to              the enclosed copy of this agreement,
signed in the place provided, that you have knowingly and voluntarily decided to
accept and agree to the foregoing.

 

CENTENNIAL BANK HOLDINGS, INC.

 

Name: Title:

 

AGREED AND ACKNOWLEDGED:

 

Name: Date:

 

C-2